

Exhibit 10.2


KITE REALTY GROUP TRUST


Schedule of Non-Employee Trustee Fees and Other Compensation
 
Annual Retainer
 
$35,000 (1)
     
Board Meeting Fees (telephonic and in-person)
 
$1,000
     
Committee Meeting Fees (telephonic and in-person)
 
$1,000
     
Committee Chair Annual Retainer
 
Audit Committee: $10,000
Compensation Committee: $7,500
Nominating and Corporate Governance Committee: $5,000
     
Lead Trustee Retainer
 
$10,000
     
Annual Restricted Share Awards
 
Upon initial election, each trustee receives 3,000 restricted shares that vest 1
year from date of grant.
 
On an annual basis each year after their initial election, each trustee will
receive restricted shares with a value of $15,000 that vest 1 year from the date
of grant.



  (1) 
The Board of Trustees receives approximately one-half of their $35,000 annual
retainer in common shares of beneficial interest, par value $0.01 per share, of
the Company. Trustees receive approximately 50% of the quarterly payment in
common shares pursuant to unrestricted share grants under the Company’s 2004
Equity Incentive Plan and the remainder in cash. The number of common shares to
be issued each quarter will be based on the closing price of the common shares
on the second business day after public release of the Company’s financial data
for the preceding calendar quarter (rounded down to the nearest whole common
share).

 

 
Effective: February 2011

